Dennis E. Downes, Esq. Village Attorney, Sag Harbor
You ask our opinion of the definition of the phrase "extra official duties" contained in Village Law, § 5-524(7).
Section 5-524(7), relating to the audit and payment of claims asserted against villages, provides:
  "The actual and necessary expenses of all officers, employees, and, when authorized by the board of trustees, the actual and necessary expenses of the volunteer chief and assistant volunteer chiefs of the village fire department incurred in the performance of their official duties shall be a village charge. For the purposes of this subdivision `actual and necessary expenses', as it applies to a volunteer chief or assistant volunteer chief of the village fire department, means only such expenses incurred in the performance of their extra official duties as volunteer chief or assistant volunteer chief * * *". (Emphasis provided.)
The statute authorizes reimbursement of a volunteer chief or assistant volunteer chief of a village fire department for expenses incurred in the performance of their "extra official duties". The phrase "extra official duties", added by chapter 222 of the Laws of 1982, is not defined in the statute. The legislative history of the 1982 amendment indicates, however, that the phrase refers to the extra duties required to be performed by volunteer firemen by virtue of their holding the positions of chief or assistant chief, as distinguished from the ordinary firemanic duties performed by those individuals (Memoranda to John G. McGoldrick, counsel to the Governor, dated June 7, 1982 and June 8, 1982 from Charles E. Williams, III, general counsel to the Department of State, and Donald J. Boyle, legislative representative of the Firemen's Association of the State of New York, respectively, in relation to Assembly Int 1710-C, enacted as chapter 222 of the Laws of 1982). Such "extra official duties" might include, for example, attendance at conventions or the performance of "other functions arising by virtue of a person's position as a chief or assistant chief" (Memorandum from Charles E. Williams, III, supra). The statute authorizes reimbursement only for expenses incurred in the performance of these extra duties and does not permit reimbursement for expenses incurred in the performance of ordinary firemanic duties (Village Law, § 5-524[7]; Memoranda from Charles E. Williams, III and Donald J. Boyle, supra).
We conclude that the phrase "extra official duties" contained in Village Law, § 5-524(7) refers to the extra duties required to be performed by volunteer firemen by virtue of their holding the positions of chief or assistant chief of a village fire department, as distinguished from the ordinary firemanic duties performed by those individuals.